Seymour, J.
This is an action for the rent of demised *474'premises, and it is defended on the ground that the plaintiff deprived the defendant of the enjoyment of the premises leased, in such manner as to destroy the claim for rent. The counsel for the respective parties do not materially differ in regard to the general rules of law that should govern the case. It is conceded that the defendant was entitled to the full possession of the entire property leased to him, and that if such possession.was wrongfully withheld from him by the plaintiff the action for rent cannot he maintained. It is also conceded that so far as the defendant consented to a continued occupation of part of the premises by the plaintiff, the defendant cannot make such occupation a ground of defence. The question in the case arises upon the conduct oí the parties subsequent to May 1st, the day of the commencement of the lease, and especially upon what took place between them on the 12th of May.
The defendant consented that the plaintiff might remain in the house a short time after the commencement of the term. A week or ten days from the 1st of May was all the defendant had reason to think the plaintiff would want, that being the space of time named by the plaintiff. Two days after the expiration of the longest period named the defendant enquired of the plaintiff when he would leave, and the plaintiff made no other reply than that he should not go out until his wife got well enough to go, if he lost a year’s rent, and refused to fix any timé for his departure. The defendant thereupon gave notice that he should quit, and did so the same day. These facts were unexplained, except that after the defendant had quit the plaintiff on the same day also removed his family and effects. ' On these facts the Court of Common Pleas decided that the plaintiff was not entitled to recover, and we can see no error, certainly no error of law, in this decision. The defendant under his lease was entitled to full possession on the 1st of May, and continued to be entitled to full possession on reasonable demand after the license had by its limitation expired or on reasonable demand upon revocation of the license. The enquiry made by the. defendant was properly construed by' the plaintiff as in the nature of a demand, and *475replied to as such by a refusal then to go, and by an intimation that he might not go at all, let the consequences be what they might to the rent. The defendant had done nothing to oblige himself to accept the tenancy of a part only of the premises, and the plaintiff thus withheld from the defendant the occupation of the premises leased. The rule of law is clear that the defendant may abandon a contract which the plaintiff has flatly and deliberately on his part refused to perform.
• A new trial is not advised.
In this opinion the other judges concurred.